Citation Nr: 0621164	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-14 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a low back disability.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision.  The appeal is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.  VA will notify the appellant if further 
action is required on his part.


REMAND

VA is required to notify the veteran of all five elements of 
a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with such 
notice.  Further, it is unclear whether the RO has requested 
"that the claimant provide any evidence in the claimant's 
possession that pertains to [his] claim" and this must also 
be done before the veteran's claim can be properly 
adjudicated.  38 C.F.R. § 3.159(b)(1).

The schedular criteria for rating disorders of the spine 
changed during the course of the appeal.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 32,449.01 (June 10, 
2004) (codified at 38 C.F.R. § 4.71a (2005)) ("current" 
regulations).  Therefore, the veteran's increased rating 
claim must be analyzed under both sets of criteria.  
VAOPGCPREC 7-2003.  

VA has a duty to assist claimants in gathering evidence 
necessary to support their claims which includes obtaining 
missing post-service treatment records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  In the present case, the veteran has 
indicated that he received treatment at a VA clinic in Dublin 
(presumably in Georgia though not indicated specifically in 
the record).  On remand, VA should attempt to obtain 
treatment records not already in the claim file.

The veteran should then be scheduled for orthopedic and 
neurological examinations to ascertain the nature and extent 
of his lumbar spine disability.  The veteran's written 
statements as well as his VA treatment records indicate that 
his condition may have worsened since his last VA examination 
in April 2003.  The examiner should be provided with all 
relevant rating criteria, both old and new, and should 
comment on all aspects therein.  In addition, the examiner 
should be asked to indicate whether the veteran has 
intervertebral disc syndrome and to include a complete 
analysis of functional loss as required by Deluca v. Brown, 8 
Vet. App. 202 (1995).


Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice, 
that: (1) informs the veteran regarding 
the elements of service connection 
including a disability rating and an 
effective date, if service connection is 
granted, as outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); (2) 
explains what VA will seek to provide; (3) 
explains what the claimant is expected to 
provide; and (4) requests the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that there 
has been compliance with the VA's duty to 
notify the claimant.

2.  Seek, with any needed assistance from 
the veteran, records from each health care 
provider he identifies that might have 
available records not already in the 
claims file, including the Dublin 
treatment records.  If records are 
unavailable, the health care provider 
should so indicate.

3.  After completion of 1 and 2 above, 
schedule VA spine and neurological 
examinations to determine the current 
nature and severity of the veteran's 
service-connected back disability, to 
include whether the veteran's service-
connected back disability renders him 
unemployable.  The examiner(s) should be 
provided with copies of the old and new 
rating criteria for spinal disorders to 
assist in preparing a report addressing 
the nature and extent of the veteran's 
service-connected lumbosacral spine 
disability.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment.  All signs and 
symptoms of his service-connected back 
disability should be described in detail, 
including any signs and symptoms present 
that would be necessary for rating 
intervertebral disc syndrome under the old 
and new rating criteria.  Additionally, 
all signs and symptoms necessary for 
rating his disability under the new spine 
rating criteria should be described in 
detail, including describing any 
associated objective neurological 
abnormalities.  Furthermore, in addition 
to addressing range of motion, the 
examiner is requested to specifically 
address the extent, if any, of functional 
loss due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  The 
neurological examiner should report any 
neurological symptoms, such as, 
radiculopathy, paraplegia, paresis, found 
on examination.  Finally, the examiner is 
to include a medical opinion, with full 
rationale, as to whether the veteran's 
service-connected back disability alone 
(excluding the effects of non-service-
connected disabilities or otherwise) 
render him unemployable.  The claims 
folder must be provided to and reviewed by 
the doctor in conjunction with the 
examination, and the examination report 
should note that such has been 
accomplished.  

A complete rationale should be provided 
for any opinion given and all clinical 
findings should be reported in detail.  If 
any requested medical opinion cannot be 
given, the examiners should state the 
reason why.

4.  Review the examination report and if 
it is inadequate for any reason, return it 
for revision.

5.  Thereafter, readjudicate the claim on 
appeal.  If it remains denied, provide the 
veteran with a supplemental statement of 
the case which summarizes the evidence and 
analyzes all pertinent legal authority.  
Allow appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action be handled 
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).




_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

